IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-0444-14
                                      NO. PD-0445-14



                            ANTHONY ALAMIA, Appellant

                                              v.

                                 THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                          COLLIN COUNTY

               P ER CURIAM. Y EARY, J., filed a dissenting opinion.

                                       OPINION

       Appellant was convicted in two cases of online solicitation of a minor under Section

33.021(b) of the Texas Penal Code. The court of appeals affirmed the convictions. Alamia

v. State, Nos. 05-12-00992-CR, 05-12-00993-CR, 2014 WL 474632 (Tex. App. — Dallas

Feb. 5, 2014) (not designated for publication). Appellant has filed petitions for discretionary

review contending the court of appeals erred in upholding the constitutionality of the online

solicitation statute.
                                                                                  Alamia   2

       In Ex parte Lo, this Court held Section 33.021(b) to be unconstitutional on its face,

reversed the decision of the court of appeals, and remanded the case to the trial court to

dismiss the indictment. 424 S.W.3d 10 (Tex. Crim. App. 2013). Accordingly, we grant

appellant’s petitions for discretionary review, vacate the judgments of the court of appeals,

and order the trial court to dismiss the indictments. See Ex parte Chance, 439 S.W.3d 918

(Tex. Crim. App. 2014).




Delivered: December 16, 2015
Do not publish